Citation Nr: 0840753	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  98-06 984	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Board remanded the claim in November 2003 for additional 
development, and it now returns for final appellate review.  



FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1962 to May 1964, when he was transferred to an Army Reserve 
Control Group.  He also had Army Reserve active duty for 
training (ACDUTRA, or ADT) from November 1, 1965, to December 
14, 1965.  

2.  On June 9, 2008, the veteran advised VA that he was 
cancelling a scheduled medical examination based on 
withdrawing his claim on appeal.  The veteran, through his 
authorized representative, prior to the Board's promulgation 
of a decision in the appeal, submitted to the Board a motion 
to withdraw this appeal, dated November 7, 2008.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
must be dismissed.


ORDER

The appeal is dismissed.



_____________________________
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


